PER CURIAM.
Miriam Muskat appeals an adverse final judgment in a suit for a real estate commission. There was conflicting evidence on whether there was a meeting of minds between the parties with respect to the commission to be paid. That being so, we will not disturb the trial court’s findings. See Marrone v. Miami Nat’l Bank, 507 So.2d 652, 653 (Fla. 3d DCA 1987). The trial court correctly concluded that Muskat was entitled to compensation on the basis of quantum meruit. See Quayside Associates, Ltd. v. Triefler, 506 So.2d 6, 7 (Fla. 3d DCA 1987). With respect to the cross-appeal, no error has been shown.
Affirmed.